DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (Claims 19-28) in the reply filed on 8/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a second position sensor configured to sense a second distance between the first position sensor and the workpiece” in lines 6-7. It is indefinite as to how the second position sensor is configured to sense a second distance between the first position sensor and the workpiece, and not between the second position sensor and the workpiece. Since, the paragraph 0037 of the specification and Fig. 9 depict the second distance S2 as the distance between the second position sensor and the workpiece. For purposes of examination, the limitation will read as “a second position sensor configured to sense a second distance between the second position sensor and the workpiece”
Claims 20-28 are rejected due to their dependency on rejected claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jawhar (WO2015106304).
	Regarding claim 19, Jawhar teaches a power tool (100), comprising: a chuck (210) having a distal end configured to secure a tool (See annotated Fig. 4 depicting the chuck and tool); and a motor configured to rotate the chuck (210) and the tool secured to the chuck (210) (See annotated Fig. 4 and paragraph 0071 describing a motor); a first position sensor (315) configured to sense a first distance between the first position sensor (315) and a workpiece (505), and generate a first signal that is indicative of the first distance (See paragraph 0048 and 0053 describing the sensing of the distance between the position sensor and workpiece); a second position sensor (315) configured to sense a second distance between the first position sensor and the workpiece (See paragraphs 0048 and 0053 describing the measurement of depth and 112b rejection of claim 19 describing Examiner’s interpretation of this limitation), and generate a second signal that is indicative of the second distance (See Fig. 3 and paragraph 0048 and 0053 describing a plurality of position sensors and the measurement of distance); and a controller (100) configured to: determine, based on the first signal and the second signal, a measurement of a drive depth of the tool into the workpiece (See paragraph 0027, 0048, and 0077 describing the measurement of depth); and generate, based on the measurement, an indication of drive depth as each predetermined interval of drive depth is reached (See paragraph 0027-0033 and 0079 describing the indication of depth).


    PNG
    media_image1.png
    420
    929
    media_image1.png
    Greyscale

Annotated Fig. 4 of Jawhar (WO2015106304)

Regarding claim 20, Jawhar teaches the power tool of claim 19, wherein the controller (100) generates the indication of drive depth by generating one or more signals that cause a haptic buzz as each predetermined interval of drive depth is reached (See paragraph 0079 describing the haptic buzz).
Regarding claim 21, Jawhar teaches the power tool of claim 19, wherein the controller (100) is further configured to generate the indication of drive depth by generating one or more signals that cause an audible beep as each predetermined interval of drive depth is reached (See paragraph 0078 describing the audible indication).
Regarding claim 22, Jawhar teaches the power tool of claim 19, wherein the controller (100) is further configured to generate the indication of drive depth by generating one or more signals that cause a visual illumination as each predetermined interval of drive depth is reached (See paragraph 0044 and 0065 describing indication by visual illumination).
Regarding claim 23, Jawhar teaches the power tool of claim 19, wherein the controller (100) is further configured to generate the indication of drive depth by generating one or more signals that cause a same indication as each predetermined interval of drive depth is reached (See paragraph 0064-0067 describing the representation of information through beeps when a predetermined interval of drive depth is reached i.e. poise setpoint configuration data).
Regarding claim 24, Jawhar teaches the power tool of claim 19, wherein the controller (100) is further configured to generate the indication of drive depth by generating one or more signals that vary the indication as different predetermined intervals of drive depth are reached (See paragraph 0065 describing the varying indication of drive depth and Fig. 6 depicting the indication of drive depth).
Regarding claim 25, Jawhar teaches the power tool of claim 19, wherein the controller (100) is further configured to: set a zero value based on the measurement; and during a subsequent driving of the tool into the workpiece, stop the motor in response to the measurement indicating that the zero value has been reached (See paragraph 0024-0025 and 0070-0074 describing deactivating the motor when a value has been reached).
Regarding claim 26, Jawhar teaches the power tool of claim 19, further comprising: a third position sensor (315) configured to sense a third distance between the third position sensor and the workpiece and generate a third signal that is indicative of the third distance; and wherein the controller (100) is further configured to determine the measurement of the drive depth of the tool into the workpiece based further upon the third signal (See paragraph 0048 and 0053 describing a plurality of position sensors and the measurement of distance).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jawhar (WO2015106304) in view of Abe (WO2012043286).
Regarding claim 27, Jawhar teaches the power tool of claim 26, wherein the controller (100) is further configured to determine the measurement of the drive depth and determining the measurement based on any remaining of the first distance, the second distance, and the third distance (See paragraph 0057). Jawhar discloses that when one position sensor does not receive distance data, the remaining sensors will still be able to calculate distance. However, Jawhar fails to specifically teach the determination of measurement by discarding any of the first distance, the second distance, and the third distance that is less than a distance between the respective position sensor and the distal end of the chuck.
Abe teaches when the position sensor measures a distance of less than 90% of a calculated imaginary line, the distance is discarded (See Fig. 11 depicting steps S309 and S310, and see paragraph 0068 describing the discarding of the distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller to implement the discarding of distances when the distance measured by the sensor is not within the range of the machining parameters. Doing so would avoid sensors which have been covered due to dust, and continue machining (See paragraph 0070)

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jawhar in view of Abe (WO2012043286) as applied to claim 27 above, and further in view of Gass (US6536536).
Regarding claim 28, Jawhar as modified teaches the power tool of claim 27, further comprising: a display device (1020); and the controller (100) configured to generate one or more signals that cause the display device (1020) to present the angle of the tool (See Fig. 6 depicting the display device presenting the angle). Although Jawhar discloses an orientation measuring means that may take on several different embodiments in paragraph 0062, Jawhar fails to specifically teach wherein the controller is further configured to: determine, based on any remaining of the first distance, the second distance, and the third distance, an angle of the tool with respect to the workpiece.
Gass teaches the controller configured to: determine, based on distances from the position sensors, an angle of the tool with respect to the workpiece (See Col. 20, lines 16-31 describing the configuration of the controller to determine the angle of the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Jawhar to incorporate an orientation measuring means to determine an angle of the tool based on the distances sensed by the position sensors, as taught by Gass. Doing so would provide the means to determine the angle at which the tool user is orienting the power tool and simplify the power tool to use the distances measured by the position sensors and controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722